DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 (claims 1-15) in the reply filed on 10/26/2022 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is directed to a method of producing and processing gas, while the claims are directed to a method of forming and spooling a pipe. Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The Summary is directed to methods of producing and processing a gas, fluid, or hydrocarbon, while the claims are directed to a method of forming and spooling a pipe. See paragraphs 5-8. As discussed in MPEP 608.01(d), the summary should be directed to the specific invention being claimed.
In paragraphs 61 and 64, it appears that “PVD” should be replaced with “PVDF”.
In paragraph 73, “ab enhanced oil recovery process” should be replaced with “an enhanced oil recovery process”.
In paragraph 111, it appears that “winder 600 14” should be replaced with “winder 600”. Also, “spool 600” should be replaced with “spool 500”.
Appropriate correction is required.

The use of the terms “KF”, “Kureha”, “HYLAR”, “Solvay”, “KYNAR”, “Arkema”, and “SOLEF” (see the portion of paragraph 20 below Table 2), “ReelPower” (see paragraph 49), “LINETAMER” and “McElroy Mfg.” (see paragraph 58), “McElroy”, “ACROBAT”, and “ROLLING” (see paragraphs 62, 114, and 184), “SOLEF” (see paragraphs 92, 96-97, 99-101, 105, and 111), “DECHEMA” (see paragraph 102), “TulsaPower” (see paragraph 111), “McElroy” (see paragraph 122), and “ROLLING” and “ACROBAT” (see Table 11), which are trade names or marks used in commerce, has been noted in this application. Where appropriate, the terms should include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 13 is objected to because of the following informalities:
In the last line of claim 13, “cooling the PVDF prior to spooling” should be replaced with “cooling the hot PVDF pipe prior to spooling” or “cooling the PVDF pipe prior to spooling” (or equivalent).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over PVC PIPE SUPPLIES, “2” x 20’ Schedule 80 Natural PVDF Pipe”, <http://pvcpipesupplies.com/2pipep0200npvdf.html> (“PVC PIPE”) in view of KYNAR & KYNAR FLEX PVDF, “PERFORMANCE CHARACTERISTICS & DATA”, <http://pvcpipesupplies.com/media/documents/kynar_specs.pdf> (“KYNAR DATA”), EP 2,740,761 (“Tynys”), and CN 108000832 (“Bao”).
Regarding claim 1, PVC PIPE discloses a method comprising:
forming polyvinylidene fluoride (PVDF) into a pipe (see page 3 of the provided PDF, where the material of the pipe is listed as KYNAR 740 PVDF; although PVC PIPE does not disclose how the pipe was formed, the existence of the pipe means that there must have been a forming step) having a nominal pipe size of equal to or greater than 2 inches (see page 3, where the size is listed as 2 inches, the inner diameter is listed as 2 inches, and the outer diameter is listed as 2.375 inches).
On page 3 of PVC PIPE, there is a link to “PVDF Pipe Technical Specifications”, which redirects to KYNAR DATA. KYNAR DATA confirms that KYNAR thermoplastics are made from PVDF (see pages 3 and 5 of the provided PDF) and discloses that the 700 Series is part of the KYNAR Homopolymer Series (see page 7).
Neither PVC PIPE nor KYNAR DATA discloses spooling PVDF pipe onto a spool to form a spooled PVDF pipe, as claimed. However, KYNAR DATA discloses that KYNAR 740 and 740-02 resins can be extruded to form pipes (see page 13 under “PIPE EXTRUSION”) and that KYNAR resins can be processed on standard extrusion equipment similar to that used to process PVC or polypropylene (see page 13 under “EXTRUSION”).
It is well known in the art to spool extruded plastic pipes. See paragraph 4 of Tynys, which states that “Polymeric pipes are generally manufactured by extrusion, or, to a small extent, by injection moulding. A conventional plant for extrusion of polymer pipes comprises an extruder, a die-head, a calibrating device, cooling equipment, a pulling device, and a device for cutting and/or for coiling up the pipe” (emphasis added).
Tynys does not explicitly disclose a spool, but such structure is well known in the art. For example, Bao discloses a plastic pipe extrusion production system (see lines 43-46 of the provided translation) comprising an extruder body 1, a feeding device 2, a cooling device 3, and a winding device 4 (see Figure 1, line 209, and lines 227-233), where the winding device 4 includes a reel 433 (see Figure 7 and lines 372-379).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the PVDF pipe of PVC PIPE by extrusion since KYNAR DATA discloses that extrusion is a suitable process for forming pipes from KYNAR 740 (see page 13). In addition, it would have been obvious to one of ordinary skill in the art to have spooled the extruded pipe onto a spool since Tynys discloses that this is conventional in the art (see paragraph 4) and Bao discloses appropriate structure (see Figures 1 and 7). This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 2, modified PVC PIPE discloses wherein the PVDF pipe has a nominal pipe size of less than or equal to 6 inches (see page 3 of PVC PIPE, where the size is listed as 2 inches, the inner diameter is listed as 2 inches, and the outer diameter is listed as 2.375 inches).

Regarding claims 3-4, modified PVC PIPE discloses wherein the PVDF pipe is a solid wall pipe (see the image on the left on page 2 of PVC PIPE; also, the process described under “PIPE EXTRUSION” on page 13 of KYNAR DATA will necessarily result in a solid wall pipe).

Regarding claims 5-6, modified PVC PIPE discloses wherein the PVDF pipe consists essentially of PVDF (see page 3 of PVC PIPE, where the material of the pipe is listed as KYNAR 740 PVDF, and see page 7 of KYNAR DATA, which indicates that the 700 Series is part of the KYNAR Homopolymer Series).

Regarding claim 7, modified PVC PIPE discloses wherein the PVDF has a tensile modulus in a range of from about 1700 to about 2500 MPa when measured in accordance with ASTM D638 (see page 3 of PVC PIPE, where the material of the pipe is listed as KYNAR 740 PVDF, and see page 7 of KYNAR DATA, which indicates that the 700 Series has a tensile modulus of 1379-2310 MPa based on the D638 standard; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Regarding claim 13, modified PVC PIPE discloses wherein the PVDF pipe is formed by extruding the PVDF to form molten PVDF and passing the molten PVDF through a die to form hot PVDF pipe (see page 13 of KYNAR DATA under “PIPE EXTRUSION”) having a surface temperature upon exiting an extruder of greater than 100 °F (see Id., which states that extrusion temperatures range between 200-240 °C (392-464 °F), and Table XII on page 14, which lists a die temperature of 210-250 °C for pipe extrusion of KYNAR 740; this would necessarily result in a surface temperature upon exiting the extruder of greater than 100 °F).
With respect to cooling the PVDF prior to spooling, paragraph 4 of Tynys states that “Polymeric pipes are generally manufactured by extrusion, or, to a small extent, by injection moulding. A conventional plant for extrusion of polymer pipes comprises an extruder, a die-head, a calibrating device, cooling equipment, a pulling device, and a device for cutting and/or for coiling up the pipe” (emphasis added). In addition, Bao discloses a plastic pipe extrusion production system (see lines 43-46 of the provided translation) comprising an extruder body 1, a feeding device 2, a cooling device 3, and a winding device 4 (see Figure 1, line 209, and lines 227-233), where the cooling device 3 is located between the extruder body 1 and winding device 4 (see Figure 1 and lines 227-233).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cooled the PVDF prior to spooling since Tynys discloses that cooling equipment is conventional in the art (see paragraph 4) and Bao discloses appropriate structure for cooling prior to spooling (see Figures 1 and 4-6). This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 14, modified PVC PIPE discloses wherein the cooling is fan forced air cooling (see lines 286-288 and 328-338 of Bao), or liquid cooling (see lines 286-326 of Bao).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over PVC PIPE in view of KYNAR DATA, Tynys, and Bao, as applied to claim 7 above, and further in view of US 2013/0306188 (“Wood”).
Regarding claim 8, modified PVC PIPE does not disclose wherein the PVDF pipe has a surface temperature in a range of from about 70 °F to about 100 °F during the spooling.
Wood is directed to pipes for use in the oil and/or gas industries (see paragraph 1). The pipe is continuously extruded (see paragraph 14) and then received in a calibrator (see paragraph 87). Upon leaving the calibrator, the pipe is cooled before being wound around a reel (see paragraph 136). This cooling can be to “ambient temperature” (see paragraphs 114 and 136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cooled the PVDF pipe of modified PVC PIPE to ambient temperature prior to spooling since Wood teaches that this is a suitable temperature to which to cool an extruded plastic pipe before spooling (see paragraphs 114 and 136). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Alternatively, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Both Tynys and Bao disclose cooling extruded plastic pipe, and Bao discloses doing so before spooling (see the rejection of claim 13 above). There is nothing of record to indicate that the recited temperature range is critical, and one of ordinary skill in the art could have determined an optimum or workable range by routine experimentation.

Regarding claim 9, modified PVC PIPE does not disclose wherein the PVDF pipe is spooled at a rate in a range of from about 50 to about 500 feet/hr. However, Wood discloses that extruded pipe can be fed to the calibrator at 0.1-10 m/min (see paragraph 134), which corresponds to 19.7-1968.5 feet/hour.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transported the extruded pipe at 0.1-10 m/min in modified PVC PIPE since Wood discloses that this is a suitable speed for transporting extruded plastic pipe during production (see paragraph 134). Further, it would have been obvious to one of ordinary skill in the art to have kept the transport speed of the pipe consistent throughout the process, including during spooling, to prevent the pipe from being stretched or compressed during transport. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over PVC PIPE in view of KYNAR DATA, Tynys, and Bao, as applied to claim 1 above, and further in view of US 2015/0114508 (“Bang”).
Regarding claim 10, modified PVC PIPE does not disclose wherein the PVDF pipe is spooled at a bending radius in a range of from about 36 inches to about 112 inches.
Bang discloses a composite pipe 100 including a resin layer 50 (see Figure 5 and paragraph 55) formed by extrusion (see paragraph 63). When the composite pipe 100 is wound in a ring shape, a diameter of the ring shape is preferably about 20 times to about 50 times greater than an outer diameter of the composite pipe 100 to prevent deformation and maintain a circular shape (see paragraph 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wound the PVDF pipe of modified PVC PIPE such that the diameter of the resulting ring was about 20-50 times greater than the outer diameter of the PVDF pipe to prevent deformation of the pipe and maintain the circular shape, as taught by Bang (see paragraph 59). The outer diameter of the PVDF pipe of PVC PIPE is 2.375 inches (see page 3), which results in a spooled diameter of 47.5-118.75 inches and a bending radius of 23.75-59.375 inches. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Alternatively, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). As discussed above in the rejection of claim 1, Tynys discloses that it is conventional in the art to spool extruded pipe (see paragraph 4), and Bao discloses appropriate structure (see Figures 1 and 7). One of ordinary skill in the art could have determined an optimum or workable range for the spool diameter for a particular pipe diameter by routine experimentation.

Regarding claim 11, please see the rejection of claim 10.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over PVC PIPE in view of KYNAR DATA, Tynys, Bao, and Bang, as applied to claim 11 above, and further in view of Wood.
Regarding claim 12, modified PVC PIPE does not disclose wherein the spooled PVDF pipe has a length in a range of from about 500 feet to about 4000 feet.
Wood is directed to pipes for use in the oil and/or gas industries (see paragraph 1). The pipe is continuously extruded (see paragraph 14) and then received in a calibrator (see paragraph 87). Upon leaving the calibrator, the pipe is cooled before being wound around a reel (see paragraph 136). This pipe can have a continuous uninterrupted length of “at least 2 m, at least 5 m, at least 8 m at least 10 m, suitably at least 15 m, preferably at least 50 m, more preferably at least 100 m, especially at least 250 m. In some cases the length may be greater than 1000 m” (see paragraphs 12-13). Note that 250 meters is approximately 820 feet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a length for the PVDF pipe of modified PVC PIPE from within the range disclosed by Wood since Wood indicates that these are suitable lengths for extruded and spooled plastic pipes (see paragraphs 12-13). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See also MPEP 2144.04(IV)(A), which discusses changes in size/proportion.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PVC PIPE in view of KYNAR DATA, Tynys, and Bao, as applied to claim 1 above, and further in view of US 4,422,991 (“Phillips”).
Regarding claim 15, please see the rejections of claims 1 and 13, which discuss forming, cooling, and spooling. With respect to concurrent forming, cooling, and spooling, Bao does not explicitly disclose that the process is a continuous process (although this is suggested by the structure of the apparatus). However, Phillips discloses a similar process, where a tube 21 is made continuously (see lines 50-57 in column 3) using an extrusion apparatus 27 (see Figure 2 and lines 58-68 in column 3), a vacuum sizing and cooling apparatus 63 (see Figure 2 and line 64 in column 4 to line 6 in column 5), and a tube winding station 70 (see Figure 2 and lines 26-38 in column 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the manufacturing process of modified PVC PIPE as a continuous process, as taught by Phillips, given the similarities between the production lines of Bao and Phillips and since continuous manufacturing processes are preferred over batch processes. This would represent the application of a known technique to a known device ready for improvement to yield predictable results. See MPEP 2143(I)(D). Utilizing a continuous process would result in concurrent forming, cooling, and spooling, as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 10-12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,605,059 (“the patent”) in view of Tynys, Bao, Bang, Wood, and Phillips.
Regarding claim 1 of the present application, claim 1 of the patent discloses forming polyvinylidene fluoride (PVDF) into a pipe having a nominal pipe size of equal to or greater than 2 inches (the existence of the plurality of PVDF pipe segments means that a forming step must have been performed). The claims of the patent do not disclose spooling PVDF pipe onto a spool to form a spooled PVDF pipe. However, this step would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Tynys and Bao, as discussed above in the rejection of claim 1 under 35 U.S.C. 103.
Regarding claims 2 and 5, see claim 1 of the patent.
Regarding claims 10-12 and 15, these limitations would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as discussed above in the rejections of claims 10-12 and 15 under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744